Citation Nr: 1636758	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee chondromalacia with patellofemoral degenerative joint disease.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for residuals of a right fibular fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1962 to February 1965.  

This appeal derived from a downstream element of a claim for service connection for residuals of a broken right leg that was received in May 2008.  This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for right knee chondromalacia with mild patellofemoral degenerative joint disease and for residuals of a right fibular fracture, assigning 10 percent and noncompensable (0 percent) initial disability ratings respectively.  Both ratings were made effective May 27, 2008 (the day the claim for service connection was received by VA).  The Veteran entered a notice of disagreement with the initial disability ratings assigned.  In May 2015, the Board remanded the issues on appeal for additional development.    

In April 2014, the Veteran testified at a personal hearing at the VA RO in Milwaukee, Wisconsin (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of reopening service connection for right knee bursitis as secondary to the service-connected right knee disabilities has been raised by the record, see September 2010 statement in support of claim (VA Form 21-4138), and was previously referred by the Board in May 2015, but still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  As this claim was received prior to March 24, 2015, the Veteran was not required to use a standardized claim form.  Cf. 38 C.F.R. § 3.155(a) (2015).     

The appeal is REMANDED to the AOJ.  


REMAND

Initial Ratings for the Right Knee Disabilities

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing was conducted, or that it was compared to measurements from the opposite (left) undamaged joint, at any of the VA examinations during the appeal period.  See September 2008, August 2010, January 2013, September 2015, and April 2016 VA examination reports.  

Further, the Veteran has consistently reported throughout the course of this appeal and to healthcare professionals that the right knee frequently gives way causing him to fall.  See e.g., April 2014 Board hearing transcript.  This is also documented throughout the VA treatment records associated with the claims file.  See e.g., March and August 2015 VA treatment records; see also September 2010 and December 2015 written statements from the Veteran's spouse.  However, joint stability tests performed at the VA examinations dated throughout the appeal period were normal with no instability associated with the knee joint noted.  

The Veteran contends that the symptoms of giving way are equivalent to lateral instability; therefore, the Veteran and the representative contend that a separate rating for instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015) (knee, other impairment of, recurrent subluxation or lateral instability) is warranted.  See e.g., August 2010, May 2012, March 2015 and March 2016 written statements.  The Board finds that it is not clear from the evidence of record whether the symptoms of "giving way" more closely resemble weakness (a symptom considered when assessing arthritis) in the knee or whether such symptom more closely approximate instability or subluxation.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  As such, the Board is remanding for further VA examination.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected right knee disabilities of chondromalacia with patellofemoral degenerative joint disease and residuals of a right fibular fracture.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  The examiner should offer the following opinions with supporting rationale:

Are the documented symptoms of giving way associated with the right knee disabilities analogous to, or do these symptoms more closely approximate, lateral instability or recurrent subluxation?   

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right knee joint in question and the paired left knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With respect to the right knee disabilities, is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the disability, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

2.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






